Title: David Michie to Thomas Jefferson, 20 March 1817
From: Michie, David
To: Jefferson, Thomas


          
            
              Sir,
              Buck Island
March 20th 1817
            
            Some recent reports, not correct, as they respect myself, in relation to my pretensions to the mill scite at Milton, have induced me again to address you on that subject. It is not a fact, that I have determined to postpone the prosecution, of what I consider a legal & just claim, untill your death. It is not a fact, that I either dread you, as an opposing litigant, or fear the severest scrutiny on legal grounds into the validity of my title. Other motives might have been ascribed to me, with less injury to myself, & with equal honor to you. For instance, it might have been presumed, that I felt in common with my fellow citizens, a very high respect for your character, as a friend of free government, & as a benefactor to my country. That foreseeing the results, which must enevitably ensue, from a rigid prosecution of my claim, I waited for the moment, when the feelings already excited might subside, & when reason alone would be our umpire. The avocations sir, of the war, the distress of sickness, & the requisite attention to more important concernments, might have shielded me from imputations, with the liberal & enlightened as unmerited, as they are unjust. Whatever opinion you may have unfortunately formed of me, permit me to assure you, that I am not personally your enemy, & that it would be no gratification to me, to be instrumental in tearing a single laurel from your brow. With such dispositions towards you personally, I cannot otherwise than be sensibly affected by insinuations, which go vitally to wound my integrity as a man, & my honor as a gentleman—Outraged in this respect, as well as others, & still more vitally outraged by the unparelelled, decision in the case of the certiorari—a decision, for the grounds of which, we in vain refer to the copious & perspicuous authorities of the dead—or to the living sages of the Law: & the causes which have heretofore restrained me from the execution of my fixed & immutable purpose, as to the property in question ceasing, in part, to exist, I shall in a short time, adopt legal measures, to bring before a proper tribunal, my title, fortified by every evidence, I can possibly collect, either in immediate reference to it, or which may have a tendency to dissipate prejudice, & place me in a fair point of view before the Judiciary of my country. Before I enter upon this arduous task I think it indispensably necessary to lay before the public, in a form to ensure to it general notoriety, every circumstance which has heretofore transpired, which will embrace our correspondence & a faithful report of the case of the Certiorari, with the arguments of counsel, & the obiter opinion of the judge, as to the power of transfering the subject before the general court, if his view of it was not satisfactory—
            To evince however to you Sir, the respect I am bound to entertain, even after what has transpired, for venerable age, and services in many instances highly meritorious, I propose to you, that on my motion, I may be permitted, to take a few depositions, with notice to you of the time & place, which shall not be committed to record, unless after a view of their contents, you should determine to stand a legal investigation. As however the evidence already taken by yourself has not corresponded as I believe with your expectations of its nature, & as that to be taken by me, will shed much light on the  validity of my claim, I flatter myself, that on a view of it, you will perceive the inutility of further litigation—
            This I offer with a prospect of an extrajudicial adjustment which seemed to have met your concurrence in the earliest stage, of our controversy—That you may not be at a loss, for the object I contemplate to attain by this evidence, I have no hesitation in intimating to you, that I expect to nullify Colo James Lewis’s sale as trustee, by a complete developement, of every circumstance, the most minute & palpable, which led to that conveyance, as well as those, which attended its execution. Effecting satisfactorily this end, I presume no question can arise, under the decision of the court of appeals, of J Hendersons right to establish a mill under the original order of the court of this county, the benefit of which has already been legally conveyed to me.
            
              I have the honor to be with due respect Yr Obt Hble Servt
              David Michie
            
          
          
            P.S.
            I had intended to have postponed any communication to you untill my family were perfectly restored to health—But having received from your agent Mr Peyton yesterday, a note of a nature rather surprizing, particularly in the present state of the controversy between us, I could but consider it honorable & fair to apprize you of the course I shall have emediately to take, especially as you yourself may be affected, in some measure thereby.
            
              D.M.
            
          
        